Citation Nr: 1755163	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-10 824A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for low back degenerative disc disease with lumbar strain.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from an RO decision of July 2011.  The Veteran presented sworn testimony in support of his appeal during a June 2017 hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran is seeking an increased disability rating for his degenerative disc disease and also a TDIU.  Further evidentiary development is necessary before an informed decision on these appeals can be reached.

Initially, the Board observes that the Veteran's VA treatment records appear to be incomplete, despite significant efforts on the part of the various RO's who have had custody of the Veteran's case over the years.  During the hearing, the Veteran testified that he has had VA treatment in Cheyenne, Wyoming; Denver, Colorado; Albuquerque, New Mexico; Atlanta, Georgia; and Tampa, Florida.  He has not reported any private medical care.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Review of the Veteran's claims files reveals that it contains records from Cheyenne from 2004 through 2009.  He was hospitalized in Denver for two months in 2007.  Albuquerque records are dated in 2008 and 2009.  Between 2007 and 2010, he was treated at Atlanta, Denver, and Cheyenne.  More recently, his treatment has been at the Tampa VA Medical Center.  Although the claims file contains a voluminous amount of medical records, his medical situation is complex, and it does not appear that complete records have been associated with his file.  Therefore, in the spirit of erring on the side of obtaining some duplicate records rather than omitting some, the Board holds that complete records must be obtained from these five VA medical centers.  

The Veteran testified that he has been awarded Social Security disability benefits, predicated upon his inability to work due to both service-connected and nonservice-connected disabilities.  The VA has a duty to consider the same evidence considered by that agency in making any decision regarding entitlement to VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These files should be requested as well.

In addition, the Veteran should be afforded additional VA examination as the August 2017 examination does not comply with the requirements identified in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) and Correia v. McDonald, 28 Vet. App. 158 (2016).

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran testified during the June 2017 hearing on appeal that his service-connected disabilities, taken together, preclude employment.  As the TDIU claim is part and parcel of his increased rating claim, under Rice, appropriate development and adjudication should be undertaken on remand.




Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all complete records of VA medical treatment afforded to the Veteran by the VA medical facilities in Cheyenne, Wyoming; Denver, Colorado; Albuquerque, New Mexico; Atlanta, Georgia; and Tampa, Florida and all related clinics from 2004 until the present for inclusion in the claims file.

2.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  The Veteran should be afforded a VA spine examination to identify all current impairment related to the Veteran's service-connected degenerative disc disorder with lumbar strain.  The claims folder must be made available to the examiner for review before the examination.  

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

The examiner is requested to identify all neurologic complications of the service-connected thoracolumbar spine disability, if any, including the Veteran's description of pain into his lower extremities, testicular pain and possible bowel impairment.

The examiner should identify all impairment related to the low back and should comment upon functional impairment in the Veteran's daily activities.  

4.  The RO should undertake all relevant evidentiary development pertinent to a claim for TDIU, to include obtaining the Veteran's employment history, and scheduling any medical examinations deemed necessary.  

5.  After the development requested above has been completed, the RO should again review the record.  If either benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

